         CASE 0:20-cr-00197-DWF-TNL Doc. 22 Filed 11/16/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                            Case No. 20-cr-197 (DWF/TNL)

                      Plaintiff,

 v.                                                                ORDER

 Esteban Ramos,

                      Defendant.


       This matter comes before the Court on Defendant Esteban Ramos’s Motion for

Continuance of Motion Filing Date (ECF No. 20). Defendant has also filed a Statement of

Facts in Support of Exclusion of Time Under the Speedy Trial Act (ECF No. 21).

Defendant requests a 30-day continuance of the deadline to file motions and the motions

hearing scheduled for December 8, 2020, as he and his counsel “need additional time to

review discovery, analyze his matter, and discuss options for resolving his case.” (ECF

No. 20; see also ECF No. 21.) The Government has no objection to the requested

continuance. (ECF No. 20.)

       Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting such a continuance outweigh the best interests of the public and Defendant in a

speedy trial and such continuance is necessary to provide Defendant and his attorney

reasonable time necessary for effective preparation and to make efficient use of the parties’

resources. Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:


                                             1
           CASE 0:20-cr-00197-DWF-TNL Doc. 22 Filed 11/16/20 Page 2 of 3




        1.       Defendant’s Motion for Continuance of Motion Filing Date (ECF No. 20) is
                 GRANTED.

         2.       The period of time from November 9 through January 12, 2021, shall be
                  excluded from Speedy Trial Act computations in this case.

         3.       All motions in the above-entitled case must be filed and served consistent
                  with Federal Rules of Criminal Procedure 12(b) and 47 on or before
                  December 9, 2020. D. Minn. LR 12.1(c)(1).

         4.      As previously stated (ECF No. 13), on August 27, 2020, Chief District Judge
                 John R. Tunheim issued General Order No. 18, “In Re: Updated Guidance to
                 Court Operations Under the Exigent Circumstances Created by COVID-
                 19.” 1 This order states that, with the defendant’s consent, criminal
                 proceedings will be conducted by videoconferencing or telephone
                 conferencing if videoconferencing is not reasonably available. The order
                 further states that, if the defendant declines to consent to proceedings by
                 videoconferencing or telephone conferencing, the matter be continued until
                 an in-person hearing can be held. Accordingly, should Defendant file
                 pretrial motions, counsel for Defendant shall also file a letter indicating
                 whether Defendant consents to a motion hearing by videoconference.

         5.      Counsel must electronically file a letter on or before December 9, 2020,
                 if no motions will be filed and there is no need for hearing.

         6.      All responses to motions must be filed by December 23, 2020. D. Minn. LR
                 12.1(c)(2).

         7.      Any Notice of Intent to Call Witnesses must be filed by December 23, 2020.
                 D. Minn. LR 12.1(c)(3)(A).

         8.      Any Responsive Notice of Intent to Call Witnesses must be filed by
                 December 30, 2020. D. Minn. LR 12.1(c)(3)(B).

                                         [Continued on next page.]



1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance. This Court is aware and takes note of General Order
No. 19, which went into effect on September 26, 2020. This Order extends the Court’s authorization to conduct certain
criminal proceedings via video or telephone conference pursuant to the CARES Act “[b]ecause the emergency created
by the COVID-19 outbreak continues to materially affect the functioning of court operations in the District of
Minnesota.” In re: Updated Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19,
Gen. Order No. 19 (D. Minn. Sept. 25, 2020).

                                                         2
      CASE 0:20-cr-00197-DWF-TNL Doc. 22 Filed 11/16/20 Page 3 of 3




     9.    A motions hearing will be held pursuant to Federal Rules of Criminal
           Procedure 12(c) where:

           a.    The Government makes timely disclosures and a Defendant identifies
                 in the motions particularized matters for which an evidentiary hearing
                 is necessary; or

           b.    Oral argument is requested by either party in its motion, objection or
                 response pleadings.

     10.   If required, the motions hearing must be heard before Magistrate Judge Tony
           N. Leung on January 12, 2021, at 1:00 p.m., in Courtroom 9W, Diana E.
           Murphy U.S. Courthouse, 300 South Fourth Street, MINNEAPOLIS,
           Minnesota. D. Minn. LR 12.1(d).

     11.   TRIAL: The trial date, and other related dates, will be rescheduled at a
           date and time to be determined before District Judge Donovan W. Frank
           in Courtroom 7C, Warren E. Burger Federal Building and U.S.
           Courthouse, 316 North Robert Street, ST. PAUL, Minnesota 55101.
           Counsel must contact the Courtroom Deputy for District Judge Frank to
           confirm the new trial date.




Dated: November 16      , 2020                      s/Tony N. Leung
                                             Tony N. Leung
                                             United States Magistrate Judge
                                             District of Minnesota

                                             United States v. Ramos
                                             Case No. 20-cr-197 (DWF/TNL)




                                         3
